19-01006-smb         Doc 8      Filed 03/13/19       Entered 03/13/19 17:55:57              Main Document
                                                    Pg 1 of 2


    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

                                                              )
    In re:                                                    )      Chapter 11
    INTERNATIONAL SHIPHOLDING                                 )
    CORPORATION, et al.,1                                     )      Case No. 16-12220 (SMB)
                                                              )
                            Reorganized Debtors.              )      Jointly Administered
                                                              )
    BOARD OF TRUSTEES OF THE MEBA                             )      Adversary Proceeding Case
    PENSION TRUST – DEFINED BENEFIT                           )      No. 19-01006 (SMB)
    PLAN; BOARD OF TRUSTEES OF THE                            )
    MASTERS, MATES & PILOTS PENSION                           )
    PLAN; and BOARD OF TRUSTEES OF THE                        )
    MASTERS, MATES & PILOTS                                   )
    ADJUSTABLE PENSION PLAN,                                  )
                                                              )
                           Plaintiffs,                        )
                                                              )
    v.                                                        )
                                                              )
    CG RAILWAY, LLC, d/b/a CG RAILWAY,                        )
    INC.; BULK SHIPHOLDING, INC.; EAST                        )
    GULF SHIPHOLDING, INC.; JOHN DOE                          )
    CORPORATIONS “1” THROUGH “100” and                        )
    OTHER JOHN DOE ENTITIES “1”                               )
    THROUGH “100,”                                            )
                                                              )
                           Defendants.                        )

                NOTICE OF ADJOURNMENT OF PRETRIAL CONFERENCE


         PLEASE TAKE NOTICE that the pretrial conference in the above-captioned adversary

proceeding (the “Adversary Proceeding”) was previously scheduled for March 7, 2019.




1
  The Reorganized Debtors in these cases, along with the last four digits of each Reorganized Debtor’s federal tax
identification number, are: International Shipholding Corporation (9662); Central Gulf Lines, Inc. (8979); Coastal
Carriers, Inc. (6278); Waterman Steamship Corporation (0640); N.W. Johnsen & Co., Inc. (8006); Tower LLC
(6755); Frascati Shops, Inc. (7875); Gulf South Shipping PTE LTD (8628); and LCI Shipholdings, Inc. (8094). The
service address for each of the above Reorganized Debtors is 2200 Eller Drive, P.O. Box 13038, Fort Lauderdale,
FL 33316.
19-01006-smb      Doc 8     Filed 03/13/19     Entered 03/13/19 17:55:57        Main Document
                                              Pg 2 of 2


       PLEASE TAKE FURTHER NOTICE that pursuant to a stipulation among the parties to

the Adversary Proceeding approved by the court on February 25, 2019 (the “Stipulation”) [Dkt.

No. 7], the pretrial conference was to be adjourned to April 4, 2019 or thereafter, subject to the

Court’s availability.

       PLEASE TAKE FURTHER NOTICE that, in accordance with the Stipulation, the pretrial

conference will be held as a telephonic conference on April 9, 2019 at 10:00 a.m. (prevailing

Eastern Time).


 Dated March 13, 2019                                    AKIN GUMP STRAUSS HAUER & FELD
                                                         LLP


                                                         By:     /s/ David H. Botter
                                                                David H. Botter
                                                                Roxanne Tizravesh
                                                                One Bryant Park
                                                                New York, NY 10036
                                                                Telephone: (212) 872-1000
                                                                Facsimile: (212) 872-1002

                                                               Sarah Link Schultz (admitted pro hac
                                                               vice)
                                                               Marty L. Brimmage
                                                               2300 N. Field Street, Suite 1800
                                                               Dallas, TX 75201
                                                               Telephone: (214) 969-2800
                                                               Facsimile: (214) 969-4343

                                                               Attorneys for Defendant, CG Railway,
                                                               LLC




                                                 2
